DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.

Claims 1-4, 7-11 are pending and being examined.  Claims 5-6 are canceled.  Claims 1 and 8-10 are amended.  Specification is amended.

Specification
The amendment filed 01/14/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: applicant has amended the instant specification to include a definition of lean gas streams as defined in the oil/gas industry.  However, the original disclosure does not have any support for .
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “comprising natural gas, mainly methane and ethane after heavier hydrocarbons in the natural gas have been condensed”.  The instant specification discloses “natural gas, mainly (about 95%) methane and ethane that remains after the heavier hydrocarbons have been condensed”.  It is unclear as to whether the natural gas stream comprises 95% methane and some ethane or whether the natural gas stream comprises mainly methane and ethane (i.e., main components include both methane and ethane in which case methane can’t be at a concentration of 95%).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (US 9040007 B2) in view of Schieven (US 9056277 B1), Mitariten (US 2013/0108531), and Galligan et al. (US 2010/0158775 A1).
Considering claims 1-2 and 7, Hui teaches a process for the cleaning of a gas stream contaminated with volatile organic compounds comprising adding ozone to the contaminated lean gas stream and contacting the resulting ozone-containing gas stream with a catalytic device at a temperature down to room temperature (Hui, claim 1 and Col. 4 lines 43-45, Col. 7 lines 57-66).
Hui teaches the catalytic device is formed from a porous body that provides the substrate for which to provide a catalytic surface; the porous body can be a metal foam, meta-coated non-woven fiber or a porous ceramic; the porous body is coated with a particulate material comprising a noble metal such as palladium (Hui, claim 3, Col. 4 lines 54-67, Col. 6 lines 34-35).
Hui does not explicitly teach the catalyst contains vanadium metal oxide.
However, Galligan teaches Au, Ag, Ir, Pd, Pt, Rh, Ni, Co, Mn, Cu, Fe, vanadia, zeolite, titania, ceria are known for removing ozone, VOCs, NOx and other pollutants (Galligan, [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use vanadium metal oxide as the catalyst in the catalytic device of Hui.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because such a catalyst is known to be suitable for ozone and VOC removal.
Hui does not explicitly teach the catalytic device is either a monolithic catalyst or a catalytic bag filter.
However, Schieven teaches coating monolith style filters with an ozone depleting catalyst coating for use in an air handling system (Schieven, Col. 1 lines 8-10).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the catalytic device to be a monolithic catalyst impregnated with a catalyst containing one or more metal oxides selected from the claimed group (i.e., palladium).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to eliminate and/or reduce trapping of particulates and keep the surface cleaner for keeping ozone reduction high over time with a reasonable expectation of success.
Hui teaches the temperature is between 20 and 200°C and lower than 50°C by teaching ambient temperature (i.e., 25°C) (Hui, Col. 4 lines 43-45 and Col. 7 lines 57-66).
Hui does not explicitly teach the gas stream comprises natural gas.
However, Mitariten teaches the desire to remove volatile organic compounds from natural gas.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the process of Hui to clean a gas stream comprising natural gas.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to remove volatile organic compounds from a natural gas stream.
It should be noted that the claim requires the cleaning of a gas stream comprising natural gas.  The process by which the gas stream comprising natural gas is obtained does not impart any additional positive process steps to the process of 
Considering claim 4, although Hui teaches an ozone oxidation catalyst with the preferred embodiment using a noble metal as the metal catalyst (Hui, paragraph bridging columns 3 and 4), he does not explicitly teach the metal of the catalyst is vanadium and the catalyst carrier is titanium dioxide. 
However, Galligan teaches Au, Ag, Ir, Pd, Pt, Rh, Ni, Co, Mn, Cu, Fe, vanadia, zeolite, titania, ceria are known for removing ozone, VOCs, NOx and other pollutants; suitable supports that can be used include titania among others (Galligan, [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use vanadium as the metal of the catalyst and titanium dioxide as the catalyst carrier.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because such a catalyst is known to be suitable for ozone and VOC removal.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (US 9040007 B2) in view of Schieven (US 9056277 B1), Mitariten (US 2013/0108531), and Galligan et al. (US 2010/0158775 A1), and Byrd et al. (US 4207291).
Considering claim 3, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the catalytic device is a catalytic bag filter.
Hui does not explicitly teach the catalytic device is a catalytic bag filter.
However, Byrd teaches depositing a catalyst on the surface of a substrate formed of a porous light weight material for ozone decomposition; the substrate can be formed into a bag for placement into an air duct (Byrd, Col. 2 lines 10-18 and lines 49-67).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the catalytic device to be a catalytic bag filter.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to be able to place the catalytic device within an air duct with a reasonable expectation of success.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (US 9040007 B2) in view of Schieven (US 9056277 B1), Mitariten (US 2013/0108531), and Galligan et al. (US 2010/0158775 A1) as evidenced by Suchak (US 2016/0082389 A1).
Considering claims 8 and 9, Hui teaches a pre-filter for physically filtering particulate matter (Hui, Col. 12 lines 13-21).  As evidenced in paragraph [0008] of Suchak, bag filters and electrostatic precipitators are known in the industry to be a particulate capture device.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to remove particulates from the lean .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (US 9040007 B2) in view of Schieven (US 9056277 B1), Mitariten (US 2013/0108531), Galligan et al. (US 2010/0158775 A1), Byrd et al. (US 4207291), and Bohlen et al. (US 2011/0033346 A1).
Considering claims 10-11, all of the limitations are met by the prior art referenced in meeting claim 3 limitations except for a layered filter fabric of which the outer layer captures particulates, while the inner layer is impregnated with the selected catalyst substance.
Although Byrd teaches a layered filter fabric (Byrd, Col. 2 lines 49-57), he does not explicitly teach the inner layer of the catalytic bag filter contains a catalytic substance which is especially efficient in removing ozone, while the other layers contain catalytic substances which are more efficient for VOC removal.
However, Bohlen teaches an air cleaner post-filter comprising a substrate (fiber, mesh, woven filter, paper, cloth, porous material), a first coating comprising a VOC decomposing catalyst, a second coating comprising an ozone decomposing catalyst, and a third coating comprising titanium dioxide (Bohlen, abstract, [0062]-[0063]).  
Hui teaches a pre-filter for physically filtering particulate matter (Hui, Col. 12 lines 13-21).  Hui also teaches the ozone oxidation catalyst provides a site for ozone decomposition which forms oxygen to react with the VOCs (Hui, paragraph bridging columns 3 and 4).  Hui establishes that particulate matter is removed prior to the gas stream passing through the ozone oxidation catalyst and that the ozone oxidation catalyst aids in VOC removal.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the catalytic bag filter to comprise two or three layers of filter fabric wherein the outer layer captures particulates, the other layers (i.e., layers other than the inner layer) contain catalytic substances which are more efficient for VOC removal, and the inner layer of the catalytic bag filter contains a catalytic substance which is especially efficient in removing ozone.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to remove particulates in the gas stream prior to VOC 

Response to Arguments
Applicant’s arguments filed regarding none of the prior art references cited discloses or suggests the cleaning of a gas stream comprising natural gas, mainly methane and ethane after heavier hydrocarbons in the natural gas have been condensed have been fully considered and are not persuasive in light of the amendments.
However, upon further consideration and in light of the amendments, new grounds of rejection are made in view of Mitariten (US 2013/0108531).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734